Citation Nr: 1538227	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2007 to August 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

The Veteran's claim was remanded in January 2013 to obtain a medical opinion regarding whether his erectile dysfunction was due to his service-connected back disorder.  A March 2013 opinion found that the Veteran's erectile dysfunction was "most likely due to his diagnosis of hypogonadism and not due to his back condition," reasoning that a February 2012 endocrinologist treatment note documented this.  The examiner further reasoned that when the Veteran first began having symptoms of erectile dysfunction, his primary care physician ordered testosterone level testing and the Veteran's testosterone was found to be low; the Veteran was later referred to an endocrinologist for an evaluation and noted to have hypogonadism.  The Board is unable to rely on this opinion as it is based on an inadequate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  The evidence of record reflects the Veteran initially reported erectile dysfunction in September 2008 and was was first found to have low testosterone in July 2010; this evidence conflicts with the examiner's reasoning that the Veteran first began to have erectile dysfunction symptoms around the time he was found to have low testosterone.  Moreover, in the February 2012 endocrinologist report referenced by the examiner, it does not explicitly say that the Veteran's erectile dysfunction was due to his hypogonadism.  It does, however, say that the Veteran's hypogonadism and diminished libido may be due to depression, for which the Veteran is service-connected.

Additionally, a July 2011 QTC examination noted the Veteran reported bladder frequency and urgency and that he felt it was due to his back disorder.  The examiner also noted in the medical report that complications of the Veteran's intervertebral disc syndrome included bladder dysfunction and erectile dysfunction, however, the examiner did not provide a rationale for that opinion.  In a May 2013 statement in support of his claim, the Veteran reported that he had great difficulty maintaining an erection during intercourse because pelvic movement caused shooting pain in his back, buttocks, and legs.  He also reported difficulty urinating as a result of the numbness and pain associated with his back disorder.  Accordingly, a new VA examination and opinion is required, and the examiner must consider the current severity of the Veteran's back disorder and any associated neurological disorders as described in the General Rating Formula for Diseases and Injuries of the Spine at Note 1.  See 38 C.F.R. § 4.71a (2014).  The examiner must also consider whether any of the Veteran's symptoms, specifically to include his erectile dysfunction and bladder dysfunction, are due to his service-connected depression.

Prior to the Veteran's active duty service, he served in the Army Reserves and was ordered to active duty in May 2007.  The record reflects the Veteran injured his back in June 2007 and underwent physical therapy and treatment at Moncrief Army Community Hospital.  The limited personnel and medical records associated with the Veteran's file indicate he was thereafter ordered back to Army Reserve duty in August 2007 and was medically disqualified in January 2008 due to an elbow injury.  Although the RO requested the Veteran's service treatment records from the Records Management Center, and received some medical records in April 2008, it is clear that there are still outstanding records.  Specifically, the claims file does not contain the Veteran's service treatment records from his reserve duty before or after his period of active duty and his clinical hospitalization and physical therapy records from Moncrief Army Community Hospital.  On remand, the RO must attempt to obtain those medical records from all appropriate record repositories, including the Moncrief Army Community Hospital and the U.S. Army Human Resource Command located in St. Louis, Missouri.  If the RO determines the records do not exist or that further attempts to obtain them would be futile, the RO must issue a Formal Finding of Unavailability Memorandum detailing the steps the RO took to obtain such records and why further efforts would be futile.  See 38 C.F.R. § 3.159(e) (2014).  The RO must then associate the memorandum with the claims file, provide copies of the memorandum to the Veteran and his representative, and allow them an adequate time to respond.

Service connection for sleep apnea was denied by a rating decision dated March 2014.  Despite the RO's denial of his claim, the Veteran thereafter filed a claim for an increased rating for sleep apnea in April 2014.  The RO should reasonably construe this as a notice of disagreement with the denial for service connection for sleep apnea.  See 38 C.F.R. § 20.201(b) (2014).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Finally, the Board finds a remand is required because a hypothetical increased rating for the Veteran's service-connected back disorder, and any neurological manifestations thereof, could significantly alter the Veteran's claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (finding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  On remand, the RO must also elicit from the Veteran any additional evidence in support of his TDIU claim, to include an updated work history.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that that he provide any additional evidence in support of his claim for TDIU, to include an updated work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of his response, the RO must request the Veteran's clinical hospitalization records from Moncrief Army Community Hospital relating to his June 2007 back injury and all outstanding service records from the Veteran's active duty and reserve service.   Specifically, the RO must contact Moncrief Army Community Hospital directly, the U.S. Army Human Resources Command in St. Louis, Missouri, and any other appropriate record repository.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran by issuing a Formal Finding of Unavailability and must (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected back disorder and to determine whether any neurological manifestations are related to his service or to his service-connected low back strain disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished, to include x-rays, and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's service-connected back disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected back disorder.

The examiner must also comment on the presence or absence of favorable or unfavorable ankylosis of the entire thoracolumbar spine and the presence or absence of intervertebral disc syndrome of the thoracolumbar spine.  If intervertebral disc syndrome is present, the examiner must document the number of weeks in the past year the Veteran experienced incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Additionally, the examiner must record the presence or absence of muscle spams, localized tenderness, or guarding, and must note whether any of these symptoms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must also state whether there are any neurological manifestations associated with the Veteran's back disorder.  The examiner must specifically state whether the Veteran's back disorder results in complete or incomplete paralysis of any nerve, and the specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also document whether incomplete paralysis results in marked muscular atrophy.

Following a physical examination, and a review of the service and post-service medical records, the examiner must provide an opinion as to:

(a)  whether any currently or previously bladder dysfunction is due to the Veteran's service-connected back disorder or to any other service connected disorder, to include the Veteran's service-connected major depression.

(b)  whether any currently or previously diagnosed erectile dysfunction is due to the Veteran's service-connected back disorder or to any other service connected disorder, to include the Veteran's service-connected major depression.

(c)  whether any currently or previously diagnosed neurological manifestations found are due to the Veteran's service-connected back disorder or to any other service connected disorder, to include the Veteran's service-connected major depression.

The examiner must specifically discuss any conflicting medical opinions of record, to include, if applicable, the March 2013 opinion, the February 2012 endocrinology consultation report, and the July 2011 examination report and opinion.

Finally, the examiner must consider and discuss the Veteran's lay statements and must provide an opinion on the effect the Veteran's back disorder and any associated neurological manifestations found have on his activities of daily living and occupational functioning.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must reexamine the Veteran's claim for service connection for sleep apnea and prepare a statement of the case.  If, and only if, the Veteran files a substantive appeal with regard to this claim, the RO must return it to the Board for appellate review.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  In doing so, the RO must specifically consider whether the Veteran's service-connected back disorder and associated neurological manifestations warrant extraschedular consideration.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

